United States Court of Appeals
                                                                                        Fifth Circuit
                     IN THE UNITED STATES COURT OF APPEALS                           FILED
                                 FOR THE FIFTH CIRCUIT                             June 24, 2005
                                 _____________________
                                                                             Charles R. Fulbruge III
                                      No. 04-51460                                   Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                          v.
RAMON NOREZ-QUINTERO
                        Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                              3:04-CR-832-ALL
                           ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.

       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand      the    case    to    the    Western       District      of    Texas,        El      Paso

Division for resentencing is GRANTED.

       IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand is

DENIED as unnecessary.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.